DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3-15 are pending in this application and have been examined on the merits. Claim 2 has been cancelled by the applicant.
Response to Arguments
Applicant’s arguments, see pp. 10-11, filed 09/20/2022, with respect to the drawing objections have been fully considered but they are not persuasive. The amended drawing, filed 09/20/2022 does not appear to include the label for a hold or depression 27. The drawing objection, specifically related to the label 27, is not being withdrawn. The drawing objections not involving label 27 have been withdrawn.
Applicant’s arguments, see pg. 11, filed 09/20/2022, with respect to the specification objections have been fully considered and are persuasive. The objections to the specification have been withdrawn.
Applicant’s arguments, see pg. 11, filed 09/20/2022, with respect to the claim objections have been fully considered and are persuasive. The objections to the claims have been withdrawn.
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 1 includes the novel limitations “the screen allowing passage of air through the openings and preventing the entry of insects and airborne particles in the installed state”. Claim 15 includes the novel limitations “wherein at least one of said plurality of fasteners remains connected in the stored state of the screen, and the storage fastener or the retainer holds the screen in a rolled-up condition or a folded condition in the stored state”. These novel limitations change the scope of the claim set enough to require a new ground of rejection. For this reason, the arguments regarding the novel limitations are not being considered.
Applicant’s arguments, see pg. 13, filed 09/20/2022, with respect to combining the references of Jacobs, Lerma, and Virag have been fully considered but are not persuasive. The applicant appears to argue that the combined references fail to disclose the limitations of the claims such as “a window fan with a screen onto the air condenser in a stored state”. The examiner believes that at least the limitations of the claims set filed 08/25/2020 of the claims are taught by the cited references as stated throughout the Non-Final Rejection filed 06/22/2022. The applicant does not appear to address the mapping between the structures taught in the prior art cited by the examiner and the limitations of the claims as filed by the applicant. For these reasons the examiner is not persuaded that the combination fails to disclose at least the limitations of the claims set filed 08/25/2020.
Applicant’s arguments, see pp. 13-14, filed 09/20/2022, with respect to reasons to combining Jacobs, Lerma, Virag, and Bond have been fully considered but are not persuasive. The applicant appears to merely state that there is a lack of motivation to combine and does not argue against the reasons to combine given by the examiner throughout the Non-Final Rejections filed 06/22/2022. For these reasons the examiner is not persuaded that the combination lacks motivation to combine Jacobs, Lerma, Virag, and Bond.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
 “hole or depression 27” as disclosed in para. 41;
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0033151 (referred to as Jacobs) in view of US 4,974,621 (referred to as Lerma), and further in view of US 8,414,367 (referred to as Virag), and in even further view of US 8,454,720 (referred to as Bond).
Regarding claim 1, Jacobs discloses a window fan system (window fan 1 as disclosed in fig. 2), comprising: 
a housing unit (housing unit 2) 
having a front panel (front panel 4) 
and a rear panel (rear panel as disclosed in para. 27), 
said front panel and said rear panel having grilles (grille 3. para. 27 discloses both the front and back panels having grilles); 
a fan (fan as disclosed in para. 25) 
disposed between said front panel and said rear panel (see para. 25); 
a covering (cover 5) 
configurable in an installed state (state as disclosed in fig. 2),
wherein said covering covers a grille (figs. 1-2 disclose cover 5 covering grille 3)
on said front panel (see para. 28) 
or said rear panel (see para. 28) 
in the installed state (see at least fig. 2 and para. 28);
the cover preventing the entry of insects (see para. 6. Jacobs does not explicitly disclose the cover being a screen though para. 34 discloses the use of fabric materials to form cover 5) 
and airborne particles in the installed state (see para. 6);
a plurality of fasteners (at least some of first fastening members 8 with second fastening members 9. See annotated figs. 1-2), 
each including a first fastening member (first fastening members 8. See annotated figs. 1-2) 
on said housing unit (see fig. 4 and para. 30) 
and a second fastening member (second mounting members 9. See annotated figs. 1-2) 
on said covering (see figs. 8-11 and para. 35) 
designed to connect with said first fastening member (see fig. 8 and para. 31) 
a holder (at least some of the fastening members 8 and second fastening members 9. See annotated Fig. 1);
said holder selected from the group of at least one of a storage fastener (see annotated figs. 1-2).
Jacobs does not explicitly disclose a stored state, wherein said grille on said front panel or said rear panel is not covered by said covering in the stored state; wherein the holder supports said covering on the housing unit when said covering is in the stored state; and wherein said holder selected from the group of at least one of said plurality of fasteners and a retainer.
However, Lerma does disclose a stored state (state of cover flap 40 as disclosed in fig. 1), wherein a grille on a front panel or a rear panel is not covered by a covering in the stored state (at least fig. 1 discloses screen section 38 not being covered by cover flap 40 while in the stored position. When Jacobs is modified with Lerma the grille of Jacobs will be uncovered in a similar manner to how the screen section of Lerma is uncovered); wherein a holder (tie straps 42 and 44 of Lerma) supports a covering on a housing unit (see fig. 1 and col. 3, lines 21-27) when said covering is in the stored state (fig. 1 discloses tie straps 42 and 44 supporting cover flap 40 onto wall 30); and wherein said holder is selected from the group of at least one of a plurality of fasteners (the top lip of cover flap 40 remains attached or contiguous to wall 30 even when cover flap 40 is in a rolled up state as disclosed by fig. 1 and annotated fig. 3. When Jacobs is modified with Lerma it would be obvious that one side of the cover of Jacobs will detach from the housing of Jacobs and the opposite side of Jacobs will remain attached to the housing of Jacobs in order for the cover of Jacobs to roll into a stored state and be held by the straps of Lerma in a stored state similar to fig. 1 of Lerma) and a retainer (straps 42 and 44).
Jacobs and Lerma are considered analogous to the claimed invention because they both are in the field of coverings for windows. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan system of Jacobs to include the structure to hold the cover in a storage position of Lerma in order to conveniently store the cover close to the fan system while the cover is not in use.
Additionally, Jacobs does not explicitly disclose a configuration wherein said storage fastener is different from the plurality of fasteners.
However, Virag does disclose a storage fastener which is different from the plurality of fasteners (anchor device 40 and spring clip 42. See fig. 7. When modifying the storage fasteners indicated in annotated figs. 1-2 with the configuration of Virag the storage fasteners will be different from the remaining fasteners).
Jacobs and Virag are considered analogous to the claimed invention because they both are in the field of covers for HVAC units. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage fasteners of Jacobs to be the anchor and spring clip of Virag in order to keep the cover attached to the housing without risk of detaching the cover entirely while the cover is in the storage position.
Additionally, Jacobs does not explicitly disclose that the cover is a screen, and wherein the screen allows the passage of air while in the installed state.
However, Bond does disclose a covering being a screen (screen mesh 14. See fig. 3), and wherein the screen allows the passage of air while in the installed state (see col. 3, lines 59-64). The screen of bond is still capable of preventing debris and insects as required by Jacobs due to the density of the mesh (Bond: col. 1, lines 37-48)
Jacobs and Bond are considered analogous to the claimed invention because they both are in the field of covers for HVAC units. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Jacobs to be made of the screen material of Bond in order to block small particles from entering the fan while still allowing for air flow through the fan (Bond: col. 1, lines 8-13).
Regarding claim 3, Jacobs in view of Lerma, Virag, and Bond disclose the invention of claim 1 and the combination further discloses wherein said screen is rolled up in the stored state (Lerma: see fig. 1).
Regarding claim 4, Jacobs in view of Lerma, Virag, and Bond disclose the invention of claim 3 and the combination further discloses wherein said screen is held on a side of said opening in the stored state (Lerma: fig. 1 discloses flap 40 being held on the top side of window 38).
Regarding claim 5, Jacobs in view of Lerma, Virag, and Bond disclose the invention of claim 1 and the combination further discloses wherein said holder comprises the retainer (Lerma: straps 42 and 44) and is configured to maintain said screen in the stored state (Lerma: see fig. 1 and col. 3, lines 21-27).
Regarding claim 6, Jacobs in view of Lerma, Virag, and Bond disclose the invention of claim 5 and the combination further discloses wherein the retainer includes tie strings (Lerma: straps 42 and 44 are configured to tie together as disclosed in fig. 1) attached to said housing unit (Lerma: at least fig. 1 discloses straps 42 and 44 being attached to wall 3 via flap 40 see annotated fig. 3).
Regarding claim 7, Jacobs in view of Lerma, Virag, and Bond disclose the invention of claim 5 and the combination further discloses wherein the retainer includes a strap (Lerma: straps 42 and 44) attached to said housing unit (Lerma: at least fig. 1 discloses straps 42 and 44 being attached to wall 3 via flap 40. See annotated fig. 3).
Regarding claim 8, Jacobs in view of Lerma, Virag, and Bond disclose the invention of claim 1 and the combination further discloses wherein the holder includes said at least one of said plurality of fasteners (Jacobs: at least some of the fastening members 8 and second fastening members 9. See annotated Fig. 1) and said at least one of said plurality of fasteners is connected in the stored state (it would be obvious to keep at least some of the fastening members 8 and 9 of Jacobs attached in order to achieve the stored configuration of Lerma which is attached on one side while in the stored state. See annotated figs. 1-3) to support the screen on the housing unit (Jacobs: see fig. 4 and para. 30).
Regarding claim 9, Jacobs in view of Lerma, Virag, and Bond disclose the invention of claim 1 and the combination further discloses wherein the holder includes said storage fastener (see annotated figs. 1-2 and fig. 7 of Virag).
Regarding claim 10, Jacobs in view of Lerma, Virag, and Bond disclose the invention of claim 9 and the combination further discloses wherein said screen is releasably connected to said storage fastener (Virag: figs. 7-8 and col. 4, lines 10-19 disclose spring clip 42 being removably attached to webbing 24).
Regarding claim 11, Jacobs in view of Lerma, Virag, and Bond disclose the invention of claim 10 and the combination further discloses wherein said storage fastener includes a first fastening element (at least one of the first storage fastening elements of Jacobs as shown in annotated figs. 1-2 modified to be the anchor device 40 and spring clip 42 of Virag.) on said housing unit (Jacobs: annotated figs. 1-2 disclose the storage fastening element being attached to housing 3) and a second fastening element (Jacobs: at least one of second storage fastening element as shown in annotated figs. 1-2) on said screen (Jacobs: annotated figs. 1-2 disclose the second storage fastening element being on cover 5), manipulation of a portion of said first fastening element to allows disconnection of said second fastening element (Virag: figs. 7-8 and col. 1, lines 60-63 disclose the required manipulation of spring clip 42 to allow the disconnection of mounting ring 32) and each of said plurality of fasteners allows disconnection of said second fastening element from said first fastening element (Jacobs: para. 35 discloses second fastening members 9 being a loop for a loop fastener which is detached by manipulating the loop) without any manipulation of said first fastening element (Jacobs: a loop fastener may be disconnected solely by manipulation of the loop).
Regarding claim 12, Jacobs in view of Lerma, Virag, and Bond disclose the invention of claim 11 and the combination further discloses wherein said first fastening element of said storage fastener is in a closed state (Virag: state of anchoring device 40 and spring clip 42 in fig. 7) to maintain a connection between said first fastening element and said second fastening element of said storage fastener (Virag: fig. 7 discloses the closed state of spring clip 42 maintaining the connection between mounting ring 32 and anchor device 40 and spring clip 42) and includes a resilient element (Virag: resilient element of spring clip. See annotated fig. 4) that is manipulable by an external force (Virag: spring clips can be manipulated by an external force. See annotated fig. 4) to open the closed state (Virag: see annotated fig. 4) and release the connection between said first fastening element and said second fastening element (Virag: see annotated fig. 4 and col. 1, lines 60-63).
Regarding claim 13, Jacobs in view of Lerma, Virag, and Bond disclose the invention of claim 1 and the combination further discloses wherein the holder includes said retainer (Lerma: straps 42 and 44) and one of said storage fastener (Jacobs: see annotated figs. 1-2) or said at least one of the plurality of fastening elements (Jacobs: see annotated figs. 1-2).
Regarding claim 14, Jacobs in view of Lerma, Virag, and Bond disclose the invention of claim 13 and the combination further discloses wherein the retainer includes tie strings (Lerma: straps 42 and 44 are configured to tie together as disclosed in fig. 1) attached to the covering (Lerma: at least fig. 1 discloses straps 42 and 44 being attached to flap 40. See annotated fig. 3).
Regarding claim 15, Jacobs in view of Lerma, Virag, and Bond disclose the invention of claim 1 and the combination further discloses wherein at least one of said plurality of fasteners remains connected in the stored state of the screen (the top lip of cover flap 40 remains attached or contiguous to wall 30 even when cover flap 40 is in a rolled up state as disclosed by fig. 1 and annotated fig. 3. When Jacobs is modified with Lerma it would be obvious that one side of the cover of Jacobs will un-attach from the housing of Jacobs and the opposite side of Jacobs will remain attached to the housing of Jacobs in order for the cover of Jacobs to roll into a stored state and be held by the straps of Lerma in a stored state similar to fig. 1 of Lerma), and the storage fastener or the retainer holds the screen in a rolled-up condition or a folded condition in the stored state (fig. 1 discloses tie straps 42 and 44 supporting cover flap 40 onto wall 30 in a rolled up condition).

Annotated Figures

    PNG
    media_image1.png
    930
    1318
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 7 from Jacobs.

    PNG
    media_image2.png
    843
    1493
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 9 from Jacobs.

    PNG
    media_image3.png
    708
    962
    media_image3.png
    Greyscale

Annotated Fig. 3
Annotated fig. 3 is an annotation of fig. 1 from Lerma

    PNG
    media_image4.png
    539
    804
    media_image4.png
    Greyscale

Annotated Fig. 4
Annotated fig. 4 is an annotation of fig. 7 from Virag.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,576,869 (Mesias) discloses a mesh screen with attachment loops that is stored in a rolled-up state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762